DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
 Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-12 and 15-16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN. 7,396,784 to Thiriot.

Regarding Claims 1-9, 11-12 and 15-16
Thiriot teaches a multilayer fabric comprising a first woven fabric layer providing flame resistance and a second woven fabric layer tacked to the first woven fabric layer by a tacking yarn being a warp yarn of the first woven fabric layer (Thiriot, abstract, Column 4, lines 35-67, fig. 2). Thiriot teaches that the second woven fabric layer provides warming/cooling as it functions as an insulating layer thermal barrier (Id.). Thiriot teaches that the first or second layer further includes flame resistance, stretch, non-stretch and/or yarn size (Id.). Thiriot teaches that the first woven fabric layer comprises a warp and weft being the same type of yarn and that the second woven fabric layer comprises a warp and weft being of different types of yarns, wherein the functionalities of each layer are provided by one or more of the corresponding yarns woven in the warp, weft or warp and weft directions. Thiriot teaches that the multilayer fabric comprises air pockets from tacking the two fabrics together in a tunable pattern with a tunable size such as lozenges or tubes (Thiriot, column 2, lines 36-51). Thiriot teaches that the fabric forms a garment such as a jacket (Id., column 1, lines 10-20). Thiriot teaches that the first and second weave types are derivatives of plain or twill weaves (Id., fig. 2, fig. 6). In the event it is shown that Thiriot does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Thiriot discloses the claimed constituents and discloses that they may be used alternatively or in combination, to successfully practice the invention of Thiriot based on the totality of the teachings of Thiriot.    

Claim Rejections - 35 USC § 103
Claims 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiriot as applied to claims 1-9, 11-12 and 15-16 above.
Regarding Claim 10
	Thiriot teaches that the second fabric is tacked to the first woven fabric layer in the warp or weft direction (warp yarn or pick yarn) (Id., column 2, lines 47-51). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer fabric of Thiriot, wherein the first fabric tacks to the second fabric in both the warp direction and the weft direction, motivated by the desire to fully practice the invention of Thiriot including all possible embodiments, and to form a multilayer fabric having optimal strength and durability in all possible directions. 
Regarding Claim 13-14
Regarding the limitations of “simultaneously woven on the same loom,” and “simultaneously woven using a single warp beam or multiple warp beam,” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiriot as applied to claims 1-9, 11-12 and 15-16 above in view of USPN. 6,277,469 to Wildeman.
Regarding Claim 22
	Thiriot does not appear to teach that the multilayer fabric comprises insulating fill material disposed within the air pockets. However, Wildeman teaches a multilayer fabric comprising an insulating fill material between the fabrics (Wildeman, abstract). Wildeman teaches that the fabric provides cushioning, stretchability, good moisture management properties, insulating properties and ventilating properties (Id., column 3, lines 4-10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the multilayer fabric of Thiriot and to include an insulating fill material within the air pockets, as taught by Wildeman, motivated by the desire to form a conventional multilayer fabric having improved cushioning, stretchability, moisture management properties, insulating properties and ventilating properties.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786